        Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

IN RE:                                       §      CASE NO. 19-20497
HIDALGO COUNTY EMERGENCY                     §
SERVICE FOUNDATION,                          §
Debtor.                                      §      CHAPTER 11

                              §
HIDALGO COUNTY EMERGENCY      §
SERVICE FOUNDATION,           §
     Plaintiff                §                     ADVERSARY NO. 20-2006
v.                            §
JOVITA CARRANZA, IN HER       §
CAPACITY AS ADMINISTRATOR FOR §
THE U.S. SMALL BUSINESS       §
ADMINISTRATION,               §
     Defendant.               §

                          TEMPORARY RESTRAINING ORDER

       On Friday April 24, 2020, the Court considered the Plaintiff’s Emergency Application

For Temporary Restraining Order And Preliminary Injunction (the “Application”), and the

request in the Application for issuance of a temporary restraining order; and having considered

certain facts set forth in the Application and supplemental declarations as being sworn to as true

and within the personal knowledge of Plaintiff’s representatives Omar Romero, David Elliot, and

Kenneth Ponce; and having considered the text and purpose of the Coronavirus Aid, Relief, and

Economic Security Act” (“CARES Act”), the Paycheck Protection Program (“PPP”) in the

CARES Act, and Section 7(a) of the Small Business Act (15 U.S.C. 636(a)); and having

considered the arguments and briefing of counsel for the Plaintiff and counsel for Defendant

Jovita Carranza, In Her Capacity As Administrator For The U.S. Small Business Administration

(“SBA”); and having considered the SBA’s Interim Final Rule for implementing the PPP,

Docket No. SBA-2020-0015, and an as-yet unpublished proposed revision to the Interim Final

Rule that was presented by SBA’s counsel at the hearing, this Court finds and concludes that the
         Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 2 of 7




Plaintiff would suffer immediate and irreparable harm without issuance of a temporary

restraining order. The Court incorporates by reference all its oral findings and rulings made on

the record at the hearing, and also finds as follows:

       1.      Hidalgo County Emergency Service Foundation, the Debtor and Debtor-in-

Possession in this Chapter 11 Proceeding (“Debtor”, “Plaintiff”, or “Hidalgo County EMS”) is

entitled to issuance of a temporary restraining order pursuant to Bankruptcy Rule 7065

(incorporating Rule 65, FRCP).

       2.      Plaintiff has shown a substantial likelihood of success on the merits on both its

claims that SBA has exceeded its statutory authority and that it is in violation of 11 USC §525(a)

with respect to SBA requiring participating lenders to consider loan applications on a form that

says PPP loans will not be approved if the applicant or any owner is presently involved in any

bankruptcy.

       3.      Hidalgo County EMS states that it otherwise meets all other requirements for

receipt of a PPP loan, however the Court make no ruling on whether or not Hidalgo County EMS

otherwise qualifies for a PPP loan.

       4.      Hidalgo County EMS testified that it answered “yes” to Question #1 of the SBA

loan application form only because of its pending bankruptcy.

       5.      Hidalgo County EMS is the primary 911 patient transfer provider for a large part

of its service area in South Texas that includes some of the poorest areas in the country. It has

approximately 250 highly-trained employees who may lose their jobs unless Debtor is permitted

to apply for PPP loan. Hidalgo County EMS is currently working to reorganize in Chapter 11

while maintaining 100% of its usual staffing levels in the midst of the Corona Virus pandemic

and a significant decline in call volume which causes a revenue decline that has occurred despite




Temporary Restraining Order – HCEMS vs. SBA     -2-
         Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 3 of 7




the Debtor’s extensive and ongoing involvement as a “front line” health care provider for victims

of COVID-19 in South Texas. Debtor’s business, along with nearly every other business in the

United States, has become the economic victim of novel coronavirus SARS-CoV-2, which lead

to the shutdown or severe curtailment of normal life in the United States.

        6.     The first lockdown order in Hidalgo County, Texas, was on March 17, 2020, and

it was subsequently extended on a weekly basis. HCEMS call volume dropped off sharply a few

days later.

        7.     Debtor’s daily “Treat and Transport” number was trending towards 140 per day

prior to the first lockdown order in Hidalgo County, Texas, however HCEMS has been

struggling to keep at 100 throughout the lock down, a declined of 30%. Each call that results in

a treat and transport typically results in a cash receipt approximately 4 – 6 weeks after the call.

        8.     Based on the drop in call volume the Debtor projects a related drop in cash

receipts beginning about now, and unless there is a liquidity event of some sort, the Debtor is

concerned it may have insufficient cash to make payroll on May 7, 2020.

        9.     Debtor continues to maintain pre-Corona employment levels in order to serve the

community during this pandemic. Hidalgo County EMS needs the PPP loan to shore up its

finances and allow it to continue to support the community as a front-line medical services

provider during the crisis. Without this source of liquidity the Debtor’s survival as a going

concern is in question.

        10.    The risk of harm to Movant outweighs the harm to SBA if a TRO is granted.

        11.    Issuance of this temporary restraining order is in the public interest.            The

continued gainful employment of the Debtor’s approximately 250 employees benefits the public

interest as a whole. The Debtor’s business as a “front line” health care provider is vitally




Temporary Restraining Order – HCEMS vs. SBA      -3-
           Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 4 of 7




important even in normal times, and even more so now for victims of COVID-19 in South Texas.

It is important to maintain a fully-staffed emergency response capability that serves the entire

South Texas region and all its citizens. The public interest is clearly served by Debtor being able

to maintain 100% of its usual staffing levels in the midst of the Corona Virus pandemic and an

approximately 30% decline in its business since the onset of this crisis.

        12.     The Debtor is a debtor-in-possession, and it is not required to post a bond. Fed.

R. Bankr. P. 7065, and so no bond is required. See, e.g. Mississippi Power & Light Co. v. United

Gas Pipe Line Co., 760 F.2d 618 (5th Cir 1985).

        Based on the findings and conclusions set forth above, it is hereby ORDERED,

AJDUDGED AND DECREED as follows:

      1.        The Plaintiffs’ request for a temporary restraining order, is hereby GRANTED as

set forth herein.

      2.        A temporary restraining order is hereby issued, without notice, and directed to

Jovita Carranza in her capacity as Administrator for the United States Small Business

Administration, and all agents, servants, employees, and any parties acting in concert with any of

the foregoing parties (collectively “Restrained Parties”). Until the expiration of this temporary

restraining order, its scope is as follows:

        a.      Hidalgo County EMS is authorized to submit a PPP loan application to any lender

        with the words “or presently involved in any bankruptcy” stricken from the SBA’s form,

        and, if Hidalgo County EMS satisfies all the other conditions in question #1 to the loan

        application form, mark the box answering question #1 “no.” The Restrained Parties shall

        consider the PPP application and fully implement all aspects of the PPP program with

        respect to Hidalgo County EMS without any consideration of the involvement of Hidalgo




Temporary Restraining Order – HCEMS vs. SBA     -4-
         Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 5 of 7




       County EMS or any owner of Hidalgo County EMS in any bankruptcy.

       b.      To the extent any bank requires Hidalgo County EMS to execute any other forms,

       applications, or other documents for a PPP loan that include any language about whether

       Hidalgo County EMS or any owner of Hidalgo County EMS is involved in any

       bankruptcy, Hidalgo County EMS is authorized to strike the portion of such language

       about involvement in any bankruptcy and the Restrained Parties shall process the forms,

       applications, or other documents without any consideration of the involvement of

       Hidalgo County EMS or any owner of Hidalgo County EMS in any bankruptcy.

       c.      The Restrained Parties shall not make or condition the approval of any PPP loan

       guaranty to the Debtor contingent on the Debtor or any owner of the Debtor not being

       “presently involved in any bankruptcy.”

       IT IS FURTHER ORDERED that the Court will conduct a hearing on Plaintiff’s

Application for a Preliminary Injunction at 9:30 a.m., on the 8th day of May, 2020. The purpose

of the hearing shall be to determine whether this Temporary Restraining Order should be made a

Preliminary Injunction.

       This temporary restraining order shall remain in full force and effect until it expires at

10:00 a.m. on May 8, 2020, unless either (a) terminated earlier by court order, or (b) further

extended as provided by law or agreement of the parties.

SIGNED this the _____ day of April, 2020, at ______ a.m./p.m.




                                              ____________________________________
                                              DAVID R. JONES
                                              CHIEF U.S. BANKRUPTCY JUDGE




Temporary Restraining Order – HCEMS vs. SBA     -5-
         Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 6 of 7




APPROVED AND ENTRY REQUESTED:


       /s/ Nathaniel Peter Holzer
Nathaniel Peter Holzer
State Bar. No 00793971
Jordan, Holzer & Ortiz, PC
500 North Shoreline Blvd., Suite 900
Corpus Christi, TX 78401
Telephone: 361.884.5678
Facsimile: 361.888.5555
Email: pholzer@jhwclaw.com
BANKRUPTCY CO-COUNSEL TO DEBTOR

-and-

Kay B. Walker
State Bar No. 20713400
Law Office of Kay B. Walker
615 Leopard, Ste. 635
Corpus Christi, TX 78401
Telephone: 361.533.2476
Email: kaywalker@kaywalkerlaw.com
BANKRUPTCY CO-COUNSEL TO DEBTOR


APPROVED ONLY AS TO FORM:


RYAN K. PATRICK,
United States Attorney

By: /s/ Richard A. Kincheloe by NP Holzer with permission
Richard A. Kincheloe
Assistant United States Attorney
Attorney-in-Charge
United States Attorney’s Office
Southern District of Texas
Texas Bar No. 24068107
S.D. Tex. ID No. 1132346
1000 Louisiana St., Suite 2300
Houston, Texas 77002
Telephone: (713) 567-9422
Facsimile: (713) 718-3033
Email: Richard.Kincheloe@usdoj.gov


Temporary Restraining Order – HCEMS vs. SBA   -6-
         Case 20-02006 Document 16 Filed in TXSB on 04/24/20 Page 7 of 7




Attorney for the Defendant




Temporary Restraining Order – HCEMS vs. SBA   -7-
